DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of 17/100,132 (U.S. Patent No. 11,107,057 B2) and 15/297,589 (U.S. Patent No. 10,776,770 B2). Claims 2-19 are presented for examination. Examiner has established objection to independent claims 2, 8, and 14; and double patenting and § 101 rejections for claims 21-40 in the instant Office action. 

Examiner’s Remarks



Prior Art under § 102/§ 103: The prior art reference Lambert (2017/0061138 A1) teaches generally a method, a system, and a non-transitory computer readable medium for integrating data with client applications. The prior art, however, fails to teach: “storing the user data in a memory of the electronic device, wherein at least a portion of the user data is stored as personal information that is inaccessible to and unmodifiable by the host application; and generating a shared user interface for the host application and the child application, wherein control of the shared user interface is transferred between the host application and the child application to display the user data and maintain the personal information as inaccessible and unmodifiable by the host application.” These limitations can be found in independent claims 2, 8, and 14.

Claim Objections




Claims 2, 8, and 14, are objected to because of an informality in following recitation: “storing the user data in a memory of the electronic device, wherein at least a portion of the user data is stored as personal information that is inaccessible to and unmodifiable by the host application; and generating a shared user interface for the host application and the child application, wherein control of the shared user interface is transferred between the host application and the child application to display the user data and maintain the personal information as inaccessible and unmodifiable by the host application.” For consistency, there should be the word “to” after the word “inaccessible” when it appears in the claim for the second time, i.e., the recitation should read: “storing the user data in a memory of the electronic device, wherein at least a portion of the user data is stored as personal information that is inaccessible to and unmodifiable by the host application; and generating a shared user interface for the host application and the child application, wherein control of the shared user interface is transferred between the host application and the child application to display the user data and maintain the personal information as inaccessible to and unmodifiable by the host application.”

Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,107,057 B2 and over claims 1-54 of U.S. Patent No. 10,776,770 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-19 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  











The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-7 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 8-13 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 14-19 is a non-transitory computer readable medium which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 2-19 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-19, however, recite an abstract idea of integrating data from a remote server with a client application. The creation of integrating data from a remote server with a client application, as recited in the independent claims 2, 8, and 14, belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claims 2, 8, and 14, which set forth or describe the recited abstract idea, are the following steps: “executing a host application” (claims 2, 8, and 14), “invoking a child application from within the host application” (claims 2, 8, and 14), and “generating a shared user interface for the host application and the child application, wherein control of the shared user interface is transferred between the host application and the child application to display the user data and maintain the personal information as inaccessible and unmodifiable by the host application” (claims 2, 8, and 14). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 2, 8, and 14, recite additional limitations: “an electronic device” (claims 2, 8), “a memory of the electronic device” (claims 2, 8), “one or more processors coupled to the memory” (claim 8), “a non-transitory computer readable medium comprising instructions” (claim 14), and “one or more processors of an electronic device” (claim 14). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “transmitting a request for user data associated with the child application” (claims 2, 8, and 14), “receiving the user data” (claims 2, 8, and 14), “storing the user data, wherein at least a portion of the user data is stored as personal information that is inaccessible to and unmodifiable by the host application” (claim 2, 8, and 14). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 2, 8, and 14, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 2, 8, and 14, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	














Step 2B of the Test: The additional elements of independent claims 2, 8, and 14, are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0028] In the embodiment as shown, the client device 100 includes a host application 110 to generate graphical user interfaces for display to the end user 150. As used herein, the host application 110 may be any executable computer application (other than computer applications executed by the operating system of the client device 100) that interacts with the end user 150 via a user interface. For example, in some embodiments, the host application 110 may be a retailer application to execute functionality offered pursuant to an application of a retailer. By way of example, the retailer application 100 may be programmed to execute functionality involving shopping, commerce, or a store locator, among others.

[0075] A computer system that may be used to implement the methods of the present invention, which methods may be implemented as programmable code for execution by computer system, is now described. More particularly, the computer system comprises hardware, as described more fully herein, that is used in connection with executing software/computer programming code (i.e., computer readable instructions) to carry out the steps of the methods described herein. 

[0076] The computer system includes one or more processors. The processor may be any type of processor, including but not limited to a special purpose or a general-purpose digital signal processor, specially programmed to perform the methods described herein. Processor may be connected to a communication infrastructure (e.g. a data bus or computer network) either via a wired connection or a wireless connection. Communication infrastructure carries signals and may be implemented using wire or cable, fiber optics, a phone line, a wireless link, a cellular phone link, a radio frequency link, or any other suitable communication channel, including a combination of the foregoing exemplary channels. 

[0077] The computer system includes one or more memories. The memory may include at least one of: random access memory (RAM), a hard disk drive and a removable storage drive, such as a floppy disk drive, a magnetic tape drive, or an optical disk drive. The removable storage drive reads from and/or writes to a removable storage unit. The removable storage unit can be a floppy disk, a magnetic tape, an optical disk, which is read by and written to a removable storage drive. [0078] In alternative implementations, memory may include other similar means for allowing computer programs or other instructions to be loaded into computer system. Such means may include, for example, a removable storage unit and an interface. Examples of such means may include a removable memory chip (such as an EPROM, or PROM, or flash memory) and associated socket, and other removable storage units and interfaces which allow software and data to be transferred from removable storage unit to the computer system. Alternatively, the program may be executed and/or the data accessed from the removable storage unit, using the processor of the computer system. 

[0079] The computer system includes one or more user interfaces. The user interface may be a program that controls a display of computer system, on which the output of the processes described herein can be displayed. The user interface may include one or more peripheral user interface components, such as a keyboard or a mouse. The end user may use the peripheral user interface components to interact with computer system. The user interface may receive user inputs, such as mouse inputs or keyboard inputs from the mouse or keyboard user interface components. 

This is a description of general-purpose computer. Further, the elements of “transmitting,” “receiving,” and “storing” information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “transmitting,” “receiving,” and “storing” information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 2, 8, and 14, receive and transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims store information in memory. The courts have recognized “transmitting,” “receiving,” and “storing” information to and from a user device functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 2, 8, and 14, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 2, 8, and 14, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-7 depend on independent claim 2; dependent claims 9-13 depend on independent claim 8; and dependent claims 15-19 depend on independent claim 14. The elements in dependent claims 3-7, 9-13, and 15-19, which set forth or describe the abstract idea, are: “presenting the shared user interface on a display of the electronic device, wherein the shared user interface includes at least one user interface component configured to communicate with a host server, and at least one user interface component configured to communicate with a child server” (claims 3, 9, and 15 – further narrowing the recited abstract idea), “receiving, at the electronic device, a request to execute the host application; and receiving, at the electronic device via the host application, user input data for a secure transaction including secure communications with a child server and a host server” (claims 4, 10, and 16 – insignificant extra solution activity), “the child application is encoded so that the host application is prevented from modifying code of the child application” (claims 5, 11, and 17 – further narrowing the recited abstract idea), “segmenting the user data is implemented by encrypting the user data using the child application in accordance with a security model specific to the child application” (claims 6, 12, and 18 – further narrowing the recited abstract idea), and “generating a fingerprint for authenticating a user associated with the electronic device; and storing the fingerprint in encrypted storage of the electronic device, wherein the child application is invoked using fingerprint data matching the fingerprint stored in the encrypted storage of the electronic device” (claims 7, 13, and 19 – “generating” is further narrowing the recited abstract idea; “storing” is insignificant extra solution activity).. 
Conclusion of Dependent Claims Analysis: Dependent claims 3-7, 9-13, and 15-19, do not correct the deficiencies of independent claims 2, 8, and 14, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-19 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Anderson (WO 2013/134813 A1) discloses: “A client server environment having a server with a Web service in communication with a local client application which is tightly integrated with its local operating environment residing on a platform remote from the server; the local client application tightly integrated by way of integrating data structures requested and received from the server.”


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691